Citation Nr: 0014049	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  93-09 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active military duty from November 1943 
to April 1946 and from October 1950 to November 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which increased the evaluation of the 
veteran's duodenal ulcer to 20 percent disabling.



FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's duodenal ulcer is not manifested by anemia 
and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more at least four or more times a year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.114, Diagnostic 
Code 7305 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded, where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  After 
examining the record, the Board also is satisfied that all 
relevant facts have been properly developed; thus, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran was awarded service connection for intermittent 
pylorospasm, with an initial evaluation of 10 percent, by a 
May 1954 rating decision, and reduced to noncompensable by a 
May 1957 rating decision.  Further increased evaluations were 
denied until an October 1992 rating decision granted an 
evaluation of 20 for a duodenal ulcer with a history of 
intermittent pylorospasm, effective May 1992.   That decision 
was based on a July 1992 VA alimentary appendages 
examination, which revealed pain in the epigastrium and 
diffuse abdominal tenderness without rebound or guarding, but 
no evidence of anemia or weight loss.  The veteran's weight 
was reported to be 180 pounds.  A July 1972 upper 
gastrointestinal (UGI) x-ray revealed a post-bulbar duodenal 
ulcer.  The assessment was a duodenal ulcer of the posterior 
bulb.

VA outpatient treatment records for July 1992 to September 
1992 indicate that the veteran was having some nausea 
associated with medication he was taking.  The treating 
physician noted that the July 1992 UGI was remarkable for 
signs of a duodenal ulcer.  A May 1993 
esophagogastroduodenoscopy (EGD) revealed diffuse 
gastritis/antritis and patchy duodenitis, but no ulcers seen.  
Outpatient treatment records through August 1993 show 
complaints of chronic UGI distress, not related to food, and 
nausea treated with Tagamet.  No mention of ulcers was made.  
The assessment was Barrett's esophagus with gastroesophageal 
reflux.  

Records provided by Robert E. Currie, M.D. show that the 
veteran was hospitalized at the Galesburg Cottage Hospital in 
July 1993 for chronic obstructive pulmonary disease with 
acute exacerbation and congestive heart failure.  On general 
examination the veteran was described as well developed and 
well nourished.  

January 1995 VA outpatient treatment records from the 
Westside VA Medical Center (VAMC) noted that the veteran was 
seen for a fracture of his right lower leg, depression and 
alcohol abuse.  There were no complaints referable to his 
gastrointestinal system.  

Numerous VA treatment records from 1984 to 1987 and the 
1990's were received.  
VAMC records from October 1993 to May 1996 show treatment for 
multiple complaints, including chronic abdominal complaints 
and findings suggestive of Barrett's esophagus and the 
development of gastroesophageal reflux.  A September 1995 EGD 
resulted in a diagnosis of Barrett's esophagus.  An April 
1996 UGI endoscopy revealed Barrett's esophagus, duodenitis 
and mild gastritis, but no notable ulcerations.  

VA examinations in October 1996 indicated a history of 
intermittent hematemesis and pylorospasm, beginning in 
December 1951, and long-standing complaints of abdominal 
pain. The veteran reported continuing abdominal pain on a 
nearly daily basis, pyrosis in the chest (a relatively new 
development), occasional abdominal pain and choking at night 
without significant bile or acid sensation in the oropharynx, 
occasional nausea without vomiting or hematemesis or melena, 
frequent flatus, and a 20-pound weight loss in the past year 
without anemia, having weighed a maximum of 180 pounds.  Upon 
examination the abdomen was soft, protuberant without masses, 
tenderness, or organomegaly.  The oropharynx was within 
normal limits.  The examiner noted that the veteran weighed 
178 pounds and was in no acute distress.  The diagnoses were 
duodenitis and gastritis, developing reflux esophagitis with 
Barrett's esophagus changes.  The examiner stated that the 
duodenal ulcer was a late finding and had not recurred.  The 
examiner also opined that the esophageal changes did not 
appear to be related to any history of duodenal ulcer and 
probably have no connection with the veteran's history of 
pylorospasm in the past, since previous UGIs and endoscopies 
have not detected esophageal changes.
   
Private treatment records by Mark E. Davis, M.D. from January 
1998 to May 1998 noted that the veteran had been having 
abdominal pain and was found to have gallstones on 
ultrasound.  An UGI suggested thickening of the gastric 
mucosa, while an endoscopy failed to reveal anything of 
clinical significance.  In January 1998, the veteran had a 
colonoscopy and a polypectomy, resulting in an impression of 
diverticulosis of no clinical significance, diminutive rectal 
polyp of doubtful clinical significance with nothing seen 
that could be responsible for the veteran's pain.  The 
veteran subsequently underwent a laparoscopic cholecystectomy 
with intra-operative cholangiograms and an endoscopic 
retrograde cholangio-pancreatography sphincterotomy.  An 
entry in April 1998 noted that the veteran appeared to have 
gained weight and examination of his abdomen revealed it to 
be soft and non tender.  His weight was 184 1/2 pounds.  The 
assessment was abdominal pain of unclear etiology.  In May 
1998, the veteran complained of epigastric pain. The 
abdominal examination was reported to be unremarkable.  The 
assessment was probable irritable bowel syndrome.
 
The veteran contends that he has been receiving continuing 
treatment and that his ulcer has gotten worse every year.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The criteria for evaluating a duodenal ulcer are set forth at 
38 C.F.R. § 4.114, Diagnostic Code 7305.  A 20 percent 
evaluation is assigned for moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations; and a 40 percent evaluation is 
assigned for moderately severe duodenal ulcer with impairment 
of health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.

There is no objective medical evidence in the record to show 
impairment of health with manifestations of anemia and weight 
loss or incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year as a result of 
the veteran's service connection disability to warrant an 
increased 40 percent evaluation.  The veteran's disability is 
appropriately rated at 20 percent for moderate duodenal 
ulcer.  The Board notes that, a May 1993 EGD revealed diffuse 
gastritis/antritis and patchy duodenitis, but no ulcers seen.  
Outpatient records around that time period show continuing 
complaints of abdominal pain but no treatment for ulcers and 
an assessment of Barrett's esophagus with gastroesophageal 
reflux.  A number of diagnostic studies have been performed 
in recent years, including a repeat EGD in September 1995 and 
a repeat UGI endoscopy in April 1996, which revealed 
Barrett's esophagus, duodenitis and mild gastritis, but no 
notable ulcerations.  The VA stomach examiner observed that 
the veteran was in no acute distress in October 1996 and 
opined that the veteran's duodenal ulcer was a late finding 
and has not recurred.  The examiner also stated that the 
esophageal changes did not appear to be related to any 
history of duodenal ulcer and probably had no connection with 
the veteran's history of pylorospasm in the past, since 
previous diagnostic studies have not detected esophageal 
changes.  The diagnoses were duodenitis and gastritis, 
developing reflux esophagitis with Barrett's esophagus 
changes.  Private medical records in 1998 show treatment for 
gallstones and an impression of irritable bowel syndrome.  
While the veteran clearly had an active ulcer in 1992, it is 
evident from the evidence and medical reports that the ulcer 
healed, and there is no objective medical evidence to show 
that he has incapacitating episodes four or more times a year 
or that he has anemia accompanied by weigh loss as a result 
of his service connected duodenal ulcer.  His weight, as 
reflected by the evidence noted above, has been relatively 
stable.  Indeed, the private medical evidence dated in 1998 
noted that the veteran had intermittent pain without 
exasperating events.  His appetite was described as good and 
it was observed that he had gained weight.  His weight was 
recorded as 184 1/2 pounds.  The examiner noted that the 
abdomen was soft and non tender and that the abdominal pain 
was of unclear etiology.  It is clear from the medical 
evidence, which covers an extensive number of years, that the 
veteran's service connected duodenal ulcer has not increased 
in severity and is not accompanied by objective symptoms to 
support an evaluation in excess of the 20 percent currently 
in effected 
 
We conclude that a preponderance of the evidence is against 
the veteran's claim for an increase.  As such, the benefit of 
the doubt doctrine is not applicable, and the claim for a 
rating in excess of 20 percent for a duodenal ulcer must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In the instant case, however, there has been 
no assertion or showing that the veteran's duodenal ulcer has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise renders 
impracticable the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

An increased evaluation of duodenal ulcer, currently 
evaluated as 20 percent disabling, is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

